LANSING, Judge
(dissenting).
I would affirm the trial court’s decision that the prison time Linehan served in Michigan on a separate offense should not be credited against his Minnesota sentence. The Minnesota Supreme Court has held that, unless the Minnesota charge is the sole reason for the detention by another state, the time is not deducted from the Minnesota sentence. State v. Willis, 376 N.W.2d 427, 428-29 (Minn.1985); State v. Brown, 348 N.W.2d 743, 748 (Minn.1984). Linehan was arrested in Michigan for kidnapping and attempted rape of a 12-year-old girl. He was tried, convicted, sentenced, and served time in Michigan for that crime. Linehan spent no time detained in Michigan solely because of his Minnesota sentence.
*156I cannot accept the majority’s reasoning that Linehan is entitled to a writ of habeas corpus because Minnesota did not demand extradition. Although Minnesota has the right to make the demand, it is not required to do so. Having made that decision, Minnesota is free to consider what effect, if any, the Michigan sentence has on the pre-existing Minnesota sentence. The full faith and credit clause, U.S. Const., art. 4, § 1, does not require a state to enforce the penal judgment of another state. Nelson v. George, 399 U.S. 224, 229, 90 S.Ct. 1963, 1966-67, 26 L.Ed.2d 578 (1970). Moreover, as the Michigan sentencing judge stated in a letter to Linehan, the concurrency was premised on the judge’s belief that Linehan would be extradited to Minnesota to stand trial for escape and serve the pre-existing Minnesota sentence at that time. Minnesota chose not to bring Linehan to trial on the escape charge, and Linehan requested he be allowed to serve his Michigan sentence in Michigan.
The Minnesota Department of Corrections was within its authority in recalculating Linehan’s release date to reflect his absence from Minnesota prison. State v. Lindsey, 314 N.W.2d 823, 825 (Minn.1982), rehearing denied (Minn. Mar. 5, 1982). The trial court’s decision to deny the writ of habeas corpus was a proper exercise of discretion and does not result in an unlawful sentence. It should be upheld.